DETAILED ACTION
Claims 1-30 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of France patent application number FR2009199 filed on 09/11/2020 has been received and made of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 19, 21-22 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPubs 2014/0229239 to Hitchman et al..

    PNG
    media_image1.png
    366
    582
    media_image1.png
    Greyscale

Regarding claim 26, Hitchman et al. teach a computing device comprising (abstract): 
a face-effect unit including processing circuitry (Fig 2, par 0037) configured to apply at least one facial effect to a source image and to generate a virtual instance of an applied- effect source image on an interface (Fig 13, par 0003, par 0033, par 0054, “FIG. 1 illustrates a high level face retirement process 100, according to one embodiment of the invention. As illustrated by block 110 in FIG. 1, the face retirement tool receives a current representation (e.g., digital image like a digital photograph, etc.) of the user 4. In some embodiments the user 4 takes an image of the user's face using an interface in the face retirement tool. As illustrated by block 120, the face retirement tool ages the current representation of the user's face into one or more aged representations illustrating the user's face at different ages in the future. As illustrated by block 130, the face retirement tool displays the one or more aged representations to the user 4 through an interface”), the face-effect unit utilizing a generator to simulate aging with continuous control over a plurality of age related skin signs between the original image and the translated image of the face (Fig. 5-6, par 0048-0054, “ the user 4 may view the one or more aged images 602 by making a selection in the aged image section 540 related to one or more of the aged images (e.g., image, text, links, etc.). In some embodiments, as illustrated in FIG. 5, the aged image section 540 comprises thumbnail images, or other like representations, and the user 4 may select one of the one or more thumbnail images to view an aged image 602 representing the user 4 at a point in time in the future in an aged interface 600”), the generator configured to translate the original image using respective aging targets for the skin signs  (Fig 13, par 0054, “the system displays the edit image interface 1300. The edit image interface 1300 has an edit image section 1310 that allows the user to edit the initial image 502 or the aged image 602 by adjusting the aging properties of specific features in the image, such as but not limited to the eyes 1312, the skin 1314, the nose and mouth 1316, the forehead 1318, and the hair 1320”).

Regarding claim 1, the claim 1 is similar in scope to claim 26 and are rejected under the same rational.

Regarding claim 19, Hitchman et al. teach all the limitation of claim 1, and further teach wherein the processing unit is configured to communicate with a second computing device that provides the generator for use, the processing unit communicating the original image and receiving the translated image (par 34, par 0040-0044).

Regarding claim 21, Hitchman et al. teach all the limitation of claim 1, and further teach wherein the processing unit is further configured to provide an augmented reality application to simulate aging using the translated image (Fig. 5-6, par 0048-0054, “ the user 4 may view the one or more aged images 602 by making a selection in the aged image section 540 related to one or more of the aged images (e.g., image, text, links, etc.). In some embodiments, as illustrated in FIG. 5, the aged image section 540 comprises thumbnail images, or other like representations, and the user 4 may select one of the one or more thumbnail images to view an aged image 602 representing the user 4 at a point in time in the future in an aged interface 600”).

Regarding claim 22, Hitchman et al. teach all the limitation of claim 1, and further teach comprising a camera and wherein the processing unit receives the original image from the camera (par 0039, par 0047).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2014/0229239 to Hitchman et al. in view of Li et al. (Li, P., Hu, Y., Li, Q., He, R., Sun, Z.: Global and Local Consistent Age Generative Adversarial Networks. arXiv preprint arXiv:1801.08390 (2018))..

Regarding claim 2, Hitchman et al. teach all the limitation of claim 1, but do not explicitly teach wherein the generator is conditional GANs-based.
In related endeavor, Li et al. teach wherein the generator is conditional GANs-based (abstract).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Hitchman et al. to include wherein the front facing camera comprises at least one of: an optical imaging device; a laser imaging device; and an infrared imaging device as taught by Li et al. to propose a Global and Local Consistent Age Generative Adversarial Network (GLCA-GAN) to learn  the whole facial structure and simulates the aging trend of the whole face to better preserve the identity information, as well as age preserving loss to enhance the accuracy of age synthesis.

Claim(s) 3-9, 11-14, 16-17, 23-25, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2014/0229239 to Hitchman et al. in view of U.S. PGPubs 2018/0350071 to Purwar et al..

Regarding claim 3, Hitchman et al. teach all the limitation of claim 1, but do not explicitly teach wherein the targets are provided to the generator as an aging map identifying zones of the face associated with respective ones of the skin signs, where each zone in the aging map is filled with a respective aging target corresponding to the associated skin sign.
In related endeavor, Purwar et al. teach wherein the targets are provided to the generator as an aging map identifying zones of the face associated with respective ones of the skin signs (Fig 3A, par 0051, “FIG. 3A illustrates an example of segmenting an image 300 into discrete zones for subsequent processing and/or analysis. In some instances, the segmented image 300 may be presented to a user via the mobile computing device, as illustrated in FIG. 3A. However, in some instances, the segmented image may just be part of the image processing and not displayed to a user. As illustrated in FIG. 3A, the image is separated into 6 segments that include a forehead segment 301, a left and a right eye segment 302 and 303, a left and a right cheek/nasolabial fold segment 304 and 305, and a chin segment 306. In some instances, the image may be segmented and/or two or more segments combined to reflect zones that are commonly used to analyze skin in the cosmetics industry), where each zone in the aging map is filled with a respective aging target corresponding to the associated skin sign (par 0007, par 0038, par 0041, par 0052, par 0068, par 0073, “identify a face in the image for analysis, normalize the image, mask one or more (e.g., all) facial macro-features on the identified face, and segment the image for analysis. The processing steps may be performed in any order, as desired. The processed image is provided to a convolutional neural network as one or more input variants for analysis. The results of the CNN analysis are used to provide an apparent skin age of each segment and/or an overall skin age for the entire face”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Hitchman et al. to include wherein the targets are provided to the generator as an aging map identifying zones of the face associated with respective ones of the skin signs, where each zone in the aging map is filled with a respective aging target corresponding to the associated skin sign as taught by Purwar et al. to determine the skin age of a user by locating and analyzing skin features that contribute to skin age in a captured image of the user's face to more accurately determine the age of a consumer's skin through using image processing techniques and one or more convolutional neural networks to provide consumers with a convenient to use and/or mobile system that analyzes skin such that the consumer can receive product and/or skin care regimen recommendations.

Regarding claim 4, Hitchman et al. as modified by Purwar et al. teach all the limitation of claim 3, and Purwar et al. further teach wherein the aging map represents a particular aging target for the associated skin sign by a score value of the associated skin sign (par 0007, par 0052-0056, par 0059, “The processed image is analyzed. Determining the apparent skin age may include identifying at least one pixel that is indicative of skin age and utilizing the at least one pixel to provide the apparent skin age“, par 0063, par 0068, “The CNN herein may be trained using a deep learning technique that allows the CNN to learn what portions of an image contribute to skin age, much in the same way as a mammalian visual cortex learns to recognize important features in an image. For example, the CNN may be trained to determine locations, colors, and/or shade (e.g., lightness or darkness) of pixels that contribute to the skin age of a person”, par 0073, “the user interface 1430 may provide the user's skin age and the captured image with at least one identifier 1432 to indicate which region(s) of region of interest(s) is/are contributing to the apparent skin age provided by the CNN. In some instances, the system may also provide a list 1434 of the regions of interest that contribute to the apparent skin age provided by the CNN”). This would be obvious for the same reason given in the rejection for claim 3.

Regarding claim 5, Hitchman et al. as modified by Purwar et al. teach all the limitation of claim 3, and Purwar et al. further teach wherein the aging map represents a particular aging target for the associated skin sign by an apparent age value for the associated skin sign (par 0007, par 0052-0056, par 0059, “The processed image is analyzed. Determining the apparent skin age may include identifying at least one pixel that is indicative of skin age and utilizing the at least one pixel to provide the apparent skin age“, par 0063, par 0068, “The CNN herein may be trained using a deep learning technique that allows the CNN to learn what portions of an image contribute to skin age, much in the same way as a mammalian visual cortex learns to recognize important features in an image. For example, the CNN may be trained to determine locations, colors, and/or shade (e.g., lightness or darkness) of pixels that contribute to the skin age of a person”). This would be obvious for the same reason given in the rejection for claim 3.

Regarding claim 6, Hitchman et al. as modified by Purwar et al. teach all the limitation of claim 3, and further teach wherein the aging map represents a particular aging target for the associated skin sign by a score value of the associated skin sign, when available, and an apparent age value when the score value is not available (Hitchman et al.: Fig 4, par 0046, provide age of user in user interface, Purwar et al.: par 0007, par 0063, par 0068, par 0073, determine age of target based on the skin age). This would be obvious for the same reason given in the rejection for claim 3.

Regarding claim 7, Hitchman et al. as modified by Purwar et al. teach all the limitation of claim 3, and Purwar et al. further teach wherein the aging map is defined to use pixel intensity to represent the aging targets (par 0007, par 0052-0056, par 0059, “The processed image is analyzed. Determining the apparent skin age may include identifying at least one pixel that is indicative of skin age and utilizing the at least one pixel to provide the apparent skin age“, par 0063, par 0068, “The CNN herein may be trained using a deep learning technique that allows the CNN to learn what portions of an image contribute to skin age, much in the same way as a mammalian visual cortex learns to recognize important features in an image. For example, the CNN may be trained to determine locations, colors, and/or shade (e.g., lightness or darkness) of pixels that contribute to the skin age of a person”). This would be obvious for the same reason given in the rejection for claim 3.

Regarding claim 8, Hitchman et al. as modified by Purwar et al. teach all the limitation of claim 3, and Purwar et al. further teach wherein the aging map masks out a background of the original image (Fig 3B, par 0053, “The bounding box 320 may be sized to remove background objects, macro features or a portion thereof (e.g., hair, ears), and/or all or a portion of other bodily objects that may be present in the image (e.g., neck, chest, shoulders, arms, or forehead)”). This would be obvious for the same reason given in the rejection for claim 3.

Regarding claim 9, Hitchman et al. teach all the limitation of claim 1, but do not explicitly teach wherein the generator is configured through training using respective training images and associated aging maps and wherein the associated aging maps provide weak spatial supervision to guide the aging transformations of the respective skin signs.
In related endeavor, Purwar et al. teach wherein the generator is configured through training using respective training images and associated aging maps and wherein the associated aging maps provide weak spatial supervision to guide the aging transformations of the respective skin signs (par 0038, par 0041, “computing device configured for creating, storing, and/or training a convolutional neural network capable of determining the skin age of a user by locating and analyzing skin features that contribute to skin age in a captured image of the user's face. For example, the CNN may be stored as logic 144c and 144d in the memory component 140b of a remote computing device 104. Commonly perceived skin flaws such as fine lines, wrinkles, dark (age) spots, uneven skin tone, blotchiness, enlarged pores, redness, yellowness, combinations of these and the like may all be identified by the trained CNN as contributing to the skin age of the user “, par 0054-0055, par 0062-0065, par 0068, par 0073, “As illustrated, the user interface 1430 may provide the user's skin age and the captured image with at least one identifier 1432 to indicate which region(s) of region of interest(s) is/are contributing to the apparent skin age provided by the CNN. In some instances, the system may also provide a list 1434 of the regions of interest that contribute to the apparent skin age provided by the CNN”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Hitchman et al. to include wherein the generator is configured through training using respective training images and associated aging maps and wherein the associated aging maps provide weak spatial supervision to guide the aging transformations of the respective skin signs as taught by Purwar et al. to determine the skin age of a user by locating and analyzing skin features that contribute to skin age in a captured image of the user's face to more accurately determine the age of a consumer's skin through using image processing techniques and one or more convolutional neural networks to provide consumers with a convenient to use and/or mobile system that analyzes skin such that the consumer can receive product and/or skin care regimen recommendations.

Regarding claim 11, Hitchman et al. as modified by Purwar et al. teach all the limitation of claim 1, but do not explicitly teach wherein the skin signs represent one or more of "age", "forehead wrinkles", "nasolabial fold ", "wrinkles underneath the eye", glabellar wrinkles", "inter ocular wrinkles", "corner lips wrinkles", "upper lip" and "ptosis of the lower part of the face".
In related endeavor, Purwar et al. teach wherein the skin signs represent one or more of "age", "forehead wrinkles", "nasolabial fold ", "wrinkles underneath the eye", glabellar wrinkles", "inter ocular wrinkles", "corner lips wrinkles", "upper lip" and "ptosis of the lower part of the face" (par 0041, “computing device configured for creating, storing, and/or training a convolutional neural network capable of determining the skin age of a user by locating and analyzing skin features that contribute to skin age in a captured image of the user's face. For example, the CNN may be stored as logic 144c and 144d in the memory component 140b of a remote computing device 104. Commonly perceived skin flaws such as fine lines, wrinkles, dark (age) spots, uneven skin tone, blotchiness, enlarged pores, redness, yellowness, combinations of these and the like may all be identified by the trained CNN as contributing to the skin age of the user“).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Hitchman et al. to include wherein the skin signs represent one or more of "age", "forehead wrinkles", "nasolabial fold ", "wrinkles underneath the eye", glabellar wrinkles", "inter ocular wrinkles", "corner lips wrinkles", "upper lip" and "ptosis of the lower part of the face" as taught by Purwar et al. to determine the skin age of a user by locating and analyzing skin features that contribute to skin age in a captured image of the user's face to more accurately determine the age of a consumer's skin through using image processing techniques and one or more convolutional neural networks to provide consumers with a convenient to use and/or mobile system that analyzes skin such that the consumer can receive product and/or skin care regimen recommendations.
Regarding claim 12, Hitchman et al. as modified by Purwar et al. teach all the limitation of claim 1, but do not explicitly teach wherein the generator is a fully convolutional encoder-decoder comprising residual blocks in the decoder to incorporate the aging targets in the form of aging maps.
In related endeavor, Purwar et al. teach wherein the generator is a fully convolutional encoder-decoder comprising residual blocks in the decoder to incorporate the aging targets in the form of aging maps (abstract, par 0038, par 0052, par 0061, “identify a face in the image for analysis, normalize the image, mask one or more (e.g., all) facial macro-features on the identified face, and segment the image for analysis. The processing steps may be performed in any order, as desired. The processed image is provided to a convolutional neural network as one or more input variants for analysis. The results of the CNN analysis are used to provide an apparent skin age of each segment and/or an overall skin age for the entire face “, par 0067-0068, “ the present system may determine a target skin age (e.g., the apparent age of the person minus a predetermined number of years (e.g., 10, 9, 8, 7, 6, 5, 4, 3, 2, or 1 year)) or the actual age of the person. The system may cause the target age to be propagated back to the original image as a gradient. The absolute value of a plurality of channels of the gradient may then be summed for at least one pixel and scaled from 0-1 for visualization purposes”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Hitchman et al. to include wherein the generator is a fully convolutional encoder-decoder comprising residual blocks in the decoder to incorporate the aging targets in the form of aging maps as taught by Purwar et al. to determine the skin age of a user by locating and analyzing skin features that contribute to skin age in a captured image of the user's face to more accurately determine the age of a consumer's skin through using image processing techniques and one or more convolutional neural networks to provide consumers with a convenient to use and/or mobile system that analyzes skin such that the consumer can receive product and/or skin care regimen recommendations.

Regarding claim 13, Hitchman et al. as modified by Purwar et al. teach all the limitation of claim 12, and Purwar et al. further teach wherein the generator is configured using a patch- based training using a portion of a particular training image and a corresponding patch of an associated aging map (par 0051-0052, “Facial segmentation may be performed, for example, by a tasks constrained deep convolutional network (TCDCN) or other suitable technique, as known to those skilled in the art. Segmenting the facial image allows the analyzing logic to provide an apparent age for each segment, which can be important because some segments are known to impact overall skin age perception more than other segments. Thus, each segment may be weighted to reflect the influence that segment has on the perception of skin age”, par 0059, “it may be desirable to select only a portion of a particular region of interest for analysis by the CNN. For example, it may be desirable to select a patch of skin disposed in and/or around the center of the region of interest, and scale the selected skin patch to a uniform size. Continuing with this example, the largest rectangle of skin-only area may be extracted from the center of each region of interest and rescaled to a 256 pixel×256 pixel skin patch”). This would be obvious for the same reason given in the rejection for claim 12.

Regarding claim 14, Hitchman et al. as modified by Purwar et al. teach all the limitation of claim 13, and Purwar et al. further teach wherein the residual blocks further incorporate location information to indicate a respective location of the portion of the particular training image and the corresponding patch of the associated aging map (par 0051-0052, “Facial segmentation may be performed, for example, by a tasks constrained deep convolutional network (TCDCN) or other suitable technique, as known to those skilled in the art. Segmenting the facial image allows the analyzing logic to provide an apparent age for each segment, which can be important because some segments are known to impact overall skin age perception more than other segments. Thus, each segment may be weighted to reflect the influence that segment has on the perception of skin age”, par 0059, “it may be desirable to select only a portion of a particular region of interest for analysis by the CNN. For example, it may be desirable to select a patch of skin disposed in and/or around the center of the region of interest, and scale the selected skin patch to a uniform size. Continuing with this example, the largest rectangle of skin-only area may be extracted from the center of each region of interest and rescaled to a 256 pixel×256 pixel skin patch”, par 0056, par 0063, “The CNN herein may be trained using a deep learning technique that allows the CNN to learn what portions of an image contribute to skin age, much in the same way as a mammalian visual cortex learns to recognize important features in an image. For example, the CNN may be trained to determine locations, colors, and/or shade (e.g., lightness or darkness) of pixels that contribute to the skin age of a person”). This would be obvious for the same reason given in the rejection for claim 12.

Regarding claim 16, Hitchman et al. as modified by Purwar et al. teach all the limitation of claim 13, and Purwar et al. further teach wherein the particular training image is a high resolution image and a patch size is a portion thereof (par 0052, par 0059, par 0067, skin patch area is part of the image). This would be obvious for the same reason given in the rejection for claim 12.

Regarding claim 17, Hitchman et al. as modified by Purwar et al. teach all the limitation of claim 16, and Purwar et al. further teach wherein the patch size is 1/2 or less of the high resolution image (par 0052, par 0059, par 0067, skin patch area is part of the image). This would be obvious for the same reason given in the rejection for claim 12.

Regarding claim 23, Hitchman et al. teach all the limitation of claim 1, but do not explicitly teach wherein the processing unit is configured to provide at least one of: a recommendation function recommending at least one of a product and service and an e-commerce function with which to purchase at least one of a product and a service.
In related endeavor, Purwar et al. teach wherein the processing unit is configured to provide at least one of: a recommendation function recommending at least one of a product and service and an e-commerce function with which to purchase at least one of a product and a service (par 0007, par 0021-0022, par 0039, par 0069-0070, par 0073-0080, “Disclosed herein are systems and methods for determining an apparent skin age of a person and providing customized skin care product recommendations to a user”, “FIG. 20 depicts an exemplary user interface 2030 for providing recommendations related to a determined regimen. In response to selection of the purchase option 1634 (FIG. 16), the user interface 2030 may be provided. As illustrated, the user interface 2030 includes purchasing options 2032, 2034, 2036 for purchasing one or more recommended products. The user interface 2030 may also provide an add-to-cart option 2038 and a shop-more option 2040”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Hitchman et al. to include wherein the processing unit is configured to provide at least one of: a recommendation function recommending at least one of a product and service and an e-commerce function with which to purchase at least one of a product and a service as taught by Purwar et al. to determine the skin age of a user by locating and analyzing skin features that contribute to skin age in a captured image of the user's face to more accurately determine the age of a consumer's skin through using image processing techniques and one or more convolutional neural networks to provide consumers with a convenient to use and/or mobile system that analyzes skin such that the consumer can receive product and/or skin care regimen recommendations.

Regarding claim 24, Hitchman et al. as modified by Purwar et al. teach all the limitation of claim 23, and Purwar et al. further teach wherein the product comprises one of a rejuvenation product, an anti-aging product, and a cosmetic make-up product (par 002-003, par 0007, par 0020, par 0075, recommend skin care product). This would be obvious for the same reason given in the rejection for claim 23.

Regarding claim 25, Hitchman et al. as modified by Purwar et al. teach all the limitation of claim 23, and Purwar et al. further teach wherein the service comprises one of a rejuvenation service, an anti-aging service, and a cosmetic service (par 002-004, par 0007, par 0020, par 0075-0080, recommend skin care product and regimen recommendation). This would be obvious for the same reason given in the rejection for claim 23.

Regarding claim 30, Hitchman et al. teach all the limitation of claim 26, but do not explicitly teach wherein the interface comprises an e-commerce interface to enable purchases of any of products and services.
In related endeavor, Purwar et al. teach wherein the interface comprises an e-commerce interface to enable purchases of any of products and services (par 0075, par 0079-0080, “FIG. 20 depicts an exemplary user interface 2030 for providing recommendations related to a determined regimen. In response to selection of the purchase option 1634 (FIG. 16), the user interface 2030 may be provided. As illustrated, the user interface 2030 includes purchasing options 2032, 2034, 2036 for purchasing one or more recommended products”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Hitchman et al. to include wherein the interface comprises an e-commerce interface to enable purchases of any of products and services as taught by Purwar et al. to determine the skin age of a user by locating and analyzing skin features that contribute to skin age in a captured image of the user's face to more accurately determine the age of a consumer's skin through using image processing techniques and one or more convolutional neural networks to provide consumers with a convenient to use and/or mobile system that analyzes skin such that the consumer can receive product and/or skin care regimen recommendations online.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2014/0229239 to Hitchman et al. in view of Ksrkksinen et al. (Ksrkksinen, K., Joo, J.: Fairface: Face attribute dataset for balanced race, gender, and age. arXiv preprint arXiv:1908.04913 (2019)).

Regarding claim 10, Hitchman et al. teach all the limitation of claim 1, but do not explicitly teach wherein the skin signs represent ethnic-specific dimensions of aging.
In related endeavor, Ksrkksinen et al. teach wherein the skin signs represent ethnic-specific dimensions of aging (abstract, section 3.1, tables 1 and 6-7).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Hitchman et al. to include wherein the skin signs represent ethnic-specific dimensions of aging as taught by Ksrkksinen et al. to more accurately determine the age of people through analyze different demographics using image data to provide consistent across race and gender groups with accuracy.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2014/0229239 to Hitchman et al. in view of Zhu et al. (Zhu, H., Huang, Z., Shan, H., Zhang, J.: Look globally, age locally: Face aging with an attention mechanism. arXiv preprint arXiv:1910.12771 (2019)).

Regarding claim 18, Hitchman et al. teach all the limitation of claim 1, but do not explicitly teach wherein the generator is configured via an attention mechanism to limit the generator to transforming the age related skin signs while minimizing additional transformations to be applied.
In related endeavor, Zhu et al. teach wherein the generator is configured via an attention mechanism to limit the generator to transforming the age related skin signs while minimizing additional transformations to be applied (abstract, section 2.2, “minimizing the pixel-wise loss between the input and synthesized images likely resulting in a ghosted or blurry face. To address this deficiency, this paper introduces an Attention Conditional GANs (AcGANs) approach for face aging, which utilizes attention mechanism to only alert the regions relevant to face aging. In doing so, the synthesized face can well preserve the background information and personal identity without using the pixel-wise loss, and the ghost artifacts and blurriness can be significantly reduced”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Hitchman et al. to include wherein the generator is configured via an attention mechanism to limit the generator to transforming the age related skin signs while minimizing additional transformations to be applied as taught by Zhu et al. to introduce an Attention Conditional GANs (AcGANs) approach for face aging, which utilizes attention mechanism to only alert the regions relevant to face aging to well preserve the background information and personal identity without using the pixel-wise loss, and the ghost artifacts and blurriness can be significantly reduced.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2014/0229239 to Hitchman et al. in view of U.S. PGPubs 2018/0150684 to Wang et al.

Regarding claim 20, Hitchman et al. teach all the limitation of claim 1, but do not explicitly teach wherein the original image is a high resolution image of 1024 x 1024 pixels or higher.
In related endeavor, Wang et al. teach wherein the original image is a high resolution image of 1024 x 1024 pixels or higher (par 0075, provide high resolution up to 1280).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Hitchman et al. to include wherein the original image is a high resolution image of 1024 x 1024 pixels or higher as taught by Wang et al. to use high resolution images input face image into a set of image patches processed with a small-scale CNN module to generate age and gender classifications for the input face image to perform age and gender classifications on face images having sizes greater than the maximum number of input pixels supported by a given small-scale hardware convolutional neutral network (CNN) module.

Claim(s) 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2014/0229239 to Hitchman et al. in view of U.S. PGPubs 2018/0350071 to Purwar et al., further in view of U.S. PGPubs 2019/0362134 to Kim.

Regarding claim 27, Hitchman et al. teach all the limitation of claim 26, and further teach wherein the face-effect unit is configured to generate the respective aging targets for the skin signs using the aging target modifier in response to the selection (Figs 4-6 and 13, par 0003, par 0033, par 0054, “FIG. 1 illustrates a high level face retirement process 100, according to one embodiment of the invention. As illustrated by block 110 in FIG. 1, the face retirement tool receives a current representation (e.g., digital image like a digital photograph, etc.) of the user 4. In some embodiments the user 4 takes an image of the user's face using an interface in the face retirement tool. As illustrated by block 120, the face retirement tool ages the current representation of the user's face into one or more aged representations illustrating the user's face at different ages in the future. As illustrated by block 130, the face retirement tool displays the one or more aged representations to the user 4 through an interface”, par 0039, par 0050, “the face retirement tool may provide product information regarding the cost of products (e.g., goods and services) currently or at future points in time, and display the product information in the initial interface 500 or the aged interfaces 600, along with the initial image 502 or the one or more aged images 602”), but do not explicitly teach further comprising: a recommendation unit including processing circuitry configured to present a recommendation of a product and/or service, and receive a selection of the product and/or service, wherein the product and/or service is associated with an aging target modifier for at least one of the skin signs and wherein the face-effect unit is configured to generate the respective aging targets for the skin signs using the aging target modifier in response to the selection thereby to simulate an effect of the product and/or service on the source image.
In related endeavor, Purwar et al. teach further comprising: a recommendation unit including processing circuitry configured to present a recommendation of a product and/or service, and receive a selection of the product and/or service, wherein the product and/or service is associated with an aging target modifier for at least one of the skin signs (par 0007, par 0075-0079, “FIG. 17 depicts an exemplary user interface 1730 for providing details of product recommendations. In response to selection of the regimen option 1632 from FIG. 16, the user interface 1730 may be provided. As illustrated, the user interface 1730 may provide a products option 1732 and a schedule option 1734 for using the recommended product in the user's beauty regimen… The user interface 1930 may be provided in response to selection of the details option 1834 from FIG. 18. As illustrated, the user interface 1930 may provide details regarding products, application tips, etc. In some instances, a “science-behind” option 1932, 1936 and a “how-to-demo” option 1934, 1938 may be provided. In response to selection of the science behind option 1932, 1936, details regarding the recommended product and the application regimen may be provided … FIG. 20 depicts an exemplary user interface 2030 for providing recommendations related to a determined regimen. In response to selection of the purchase option 1634 (FIG. 16), the user interface 2030 may be provided. As illustrated, the user interface 2030 includes purchasing options 2032, 2034, 2036 for purchasing one or more recommended products. The user interface 2030 may also provide an add-to-cart option 2038 and a shop-more option 2040”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Hitchman et al. to include further comprising: a recommendation unit including processing circuitry configured to present a recommendation of a product and/or service, and receive a selection of the product and/or service, wherein the product and/or service is associated with an aging target modifier for at least one of the skin signs as taught by Purwar et al. to determine the skin age of a user by locating and analyzing skin features that contribute to skin age in a captured image of the user's face to more accurately determine the age of a consumer's skin through using image processing techniques and one or more convolutional neural networks to provide consumers with a convenient to use and/or mobile system that analyzes skin such that the consumer can receive product and/or skin care regimen recommendations.
In related endeavor, Kim et al. teach wherein the face-effect unit is configured to generate the respective aging targets for the skin signs using the aging target modifier in response to the selection thereby to simulate an effect of the product and/or service on the source image (Figs 6 and 17, par 0133-0139, par 0223-0238, par 0247-0248,  Figs 25 and 38, par 0376-0386, through modify the input image of user’s face to generate a simulation result based on the election skin color through makeup).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Hitchman et al. as modified by Purwar et al. to include wherein the face-effect unit is configured to generate the respective aging targets for the skin signs using the aging target modifier in response to the selection thereby to simulate an effect of the product and/or service on the source image as taught by Kim et al. to calculate a makeup score for each of the detected face regions on the basis of the makeup score data to evaluate makeup for each part of a user's face to provide customized services to individual users.

Regarding claim 28, Hitchman et al. as modified by Purwar et al. and Kim et al. teach all the limitation of claim 27, and Purwar et al. further teach wherein the recommendation unit is configured to obtain the recommendation by: invoking a skin sign analyzer to determine current skin sign scores using the source image; and using the current skin sign scores to determine the product and/or service (par 0007, par 0068, “The value of the scaled pixels may represent pixels that contribute most (and least) to the determination of the skin age of the user. Each scaling value (or range of values) may be assigned a color or shade, such that a virtual mask can be generated to graphically represent the scaled values of the pixels. In some instances, the CNN analysis, optionally in conjunction with habits and practices input provided by a user, can be used to help provide a skin care product and/or regimen recommendation”). This would be obvious for the same reason given in the rejection for claim 27.
Regarding claim 29, Hitchman et al. as modified by Purwar et al. and Kim et al.  teach all the limitation of claim 28, and Purwar et al. further teach wherein the skin sign analyzer is configured to analyze the source image using a deep learning model (par 0007, “the face of the person is identified in the image and facial macro features are masked. The processed image is analyzed. Determining the apparent skin age may include identifying at least one pixel that is indicative of skin age and utilizing the at least one pixel to provide the apparent skin age. Based on the analysis by the CNN and, optionally, other data provided by a user, the system can determine an apparent skin age of a person and/or provide a skin care product or skin care regimen for the person”). This would be obvious for the same reason given in the rejection for claim 27.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claim 18, including " wherein the location information is provided using respective X and Y coordinate maps defined from a horizontal gradient map and a vertical gradient map related to a height and width (H x W) size of the original image".

Conclusion
                                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacinta M Crawford can be reached on (571)270-1539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2612



/JIN GE/           Primary Examiner, Art Unit 2612